This action seeks to recover for an alleged shortage of 1475 pounds of yarn shipped defendant for processing. Plaintiff seeks to establish an account stated with respect to the poundage standing to its credit in defendant's possession on November 21, 1946, producing, in support thereof, a letter dated August 26, 1947, but the proofs do not establish any acceptance of the figure by defendant, and there being no agreement, there can, of course, be no account stated.
Plaintiff failed to produce all shipment acknowledgments, whereas defendant introduced original records disclosing shipments of 776 pounds in excess of receipts, the testimony indicating that water content absorbed in processing accounted for the additional weight.
The accuracy of defendant's records cannot be seriously questioned, for they also disclose at least four shipments of which plaintiff appears to have no record.
The proofs establish no shortage, and judgment will be entered for the defendant.